      Case 2:19-cv-01270-JAM-DB Document 27 Filed 07/02/20 Page 1 of 7

 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     Supervising Deputy Attorney General
 3   JONATHAN M. EISENBERG
     Deputy Attorney General
 4   State Bar No. 184162
      300 South Spring Street, Suite 1702
 5    Los Angeles, CA 90013
      Telephone: (213) 269-6246
 6    Fax: (916) 731-2124
      E-mail: Jonathan.Eisenberg@doj.ca.gov
 7   Attorneys for Defendants California Occupational Safety
     and Health Standards Board; David Thomas; Chris Laszcz-
 8   Davis; Laura Stock; Barbara Burgel; David Harrison; Nola
     Kennedy; California Governor’s Office of Emergency
 9   Services; Mark Ghilarducci
10                         IN THE UNITED STATES DISTRICT COURT

11                       FOR THE EASTERN DISTRICT OF CALIFORNIA

12
13   WESTERN STATES PETROLEUM                         Case No. 19-cv-01270-JAM-DB
     ASSOCIATION, A CALIFORNIA NOT-FOR-
14   PROFIT CORPORATION,                            STIPULATION TO CONTINUE
                                                    BRIEFING AND HEARING SCHEDULE
15                                      Plaintiffs, ON CROSS-MOTIONS FOR SUMMARY
                                                    JUDGMENT
16                v.
                                                      Judge:          Hon. John A. Mendez
17 THE CALIFORNIA OCCUPATIONAL                        Trial Date:     Not Set Yet
     SAFETY AND HEALTH STANDARDS                      Action Filed:   July 9, 2019
18 BOARD, TOGETHER WITH ITS MEMBERS,
     DAVID THOMAS, CHRIS LASZCZ-DAVIS,
19 LAURA STOCK, BARBARA BURGEL,
     DAVID HARRISON, AND NOLA J.
20 KENNEDY, IN THEIR OFFICIAL CAPACITIES,
     AND   THE CALIFORNIA GOVERNOR’S
21 OFFICE OF EMERGENCY SERVICES,
     TOGETHER WITH ITS DIRECTOR, MARK
22 GHILARDUCCI, IN HIS OFFICIAL CAPACITY,
23                                    Defendants.
24
     UNITED STEEL, PAPER AND FORESTRY,
25 RUBBER, MANUFACTURING, ENERGY,
   ALLIED INDUSTRIAL AND SERVICE
26 WORKERS INTERNATIONAL UNION,
27                                      Intervenor.
28
                                                 1                      Stipulation Re: Case Schedule
     Case 2:19-cv-01270-JAM-DB Document 27 Filed 07/02/20 Page 2 of 7

1             Whereas, on February 14, 2020, Plaintiff Western States Petroleum Association;
2    Defendants California Safety and Health Standards Board (the “Board”), David Thomas, Chris
3    Laszcz-Davis, Laura Stock, David Burgel, David Harrison, Nola Kennedy, California Office of
4    Emergency Services (“OES”), and Mark Ghilarducci; and Intervenor United Steel, Paper and
5    Forestry, Rubber, Manufacturing, Energy, Allied Industrial, and Service Workers International
6    Union, AFL-CIO, CLC, submitted a joint status report to this Court stating, inter alia, that “[t]he
7    parties anticipate filing cross motions for summary judgment and agree that a briefing schedule
8    for cross motions for summary judgment should be set by the Court now, with opening briefs due
9    in approximately five months,” and the parties proposed the following schedule: “opening briefs
10   due by July 29, 2020; opposition briefs due by September 2, 2020; and reply briefs due by
11   September 30, 2020.” (Dkt. No. 24.)
12            Whereas, in the February 14 joint status report the parties herein advised the Court that the
13   “California Division of Occupational Safety and Health (‘DOSH’) [a non-party] and [OES] are
14   currently in the process of considering pursuing proposals to amend or to revisit the regulations at
15   issue in this lawsuit, and DOSH and/or OES may pursue initiating a public process that may lead
16   to amendments or changes to the regulations,” and the parties further stated that “[s]hould DOSH
17   or OES formally institute a process to modify or amend the regulations at issue in this case, the

18   parties may seek to adjust or suspend the briefing schedule on motions for summary judgment

19   and other motions.” (Dkt. No. 24.)

20            Whereas, on February 28, 2020, the Court ordered “that this matter is to proceed via cross

21   motions for summary judgement” and adopted the briefing schedule provided in the February 14

22   joint status report and scheduled hearing on the motions for October 27, 2020. (Dkt No. 25.)

23            Whereas, on March 4, 2020, for the first time, California Governor Gavin Newsom

24   declared a state of emergency in the State of California because of the threat of the COVID-19

25   virus;

26            Whereas, since then, OES, including Defendant OES Director Mark Ghilarducci, represents

27   that it has been focused on responding to the COVID-19 pandemic, and has been negatively
28   affected in its ability to devote attention, time, and other resources to this case;

                                                        2                       Stipulation Re: Case Schedule
     Case 2:19-cv-01270-JAM-DB Document 27 Filed 07/02/20 Page 3 of 7

1          Whereas, in addition, the other Defendants represent that they have been affected by
2    responding to the COVID-19 pandemic and have been negatively affected in their ability to
3    devote attention, time, and other resources to this case;
4          Whereas, on April 14, 2020, DOSH submitted Cal/OSHA Form 9s to Defendant
5    Occupational Safety and Health Standards Board (the “Board”) and formally requested that
6    changes or modifications be made to the “CalPSM” regulations that are at issue in this lawsuit.
7    The submission of the Form 9s begins a public process that may lead to amendments to or
8    modifications of the CalPSM regulations, which, depending on their ultimate content, may
9    ultimately have a material impact on the course of this litigation.
10         Whereas, Defendants represent that before the COVID-19 pandemic, OES had drafted
11   (still-confidential) amendments to the “CalARP” regulations at issue in this lawsuit. OES still
12   needs to prepare and to submit a complete rulemaking package to the California Office of
13   Administrative Law. The submission of the rulemaking package will begin a public process that
14   may lead to amendments or modifications of the CalARP regulations. Depending on their
15   ultimate content, any such amendments or modifications may ultimately have a material impact
16   on the course of this litigation. Defendants represent that responding to the COVID-19 pandemic
17   has prevented OES from completing that rulemaking package, but intend to complete the

18   rulemaking package as expeditiously as circumstances will allow.

19         Whereas, to allow the public process of amending the CalPSM regulations to proceed and

20   to provide OES additional time to complete the rulemaking package for the CalARP regulations,

21   and to allow the parties to avoid the unnecessary expense involved in preparing summary

22   judgment briefs on regulations that may be materially revised in the future, the parties agree that

23   the current briefing and hearing schedule on the cross-motions for summary judgment should be

24   extended by three months.

25         It is hereby stipulated and agreed among Plaintiff Western States Petroleum Association;

26   Defendants California Safety and Health Standards Board, David Thomas, Chris Laszcz-Davis,

27   Laura Stock, David Burgel, David Harrison, Nola Kennedy, California Office of Emergency
28   Services, and Mark Ghilarducci; and Intervenor United Steel, Paper and Forestry, Rubber,

                                                      3                      Stipulation Re: Case Schedule
     Case 2:19-cv-01270-JAM-DB Document 27 Filed 07/02/20 Page 4 of 7

1    Manufacturing, Energy, Allied Industrial, and Service Workers International Union, AFL-CIO,
2    CLC, that, subject to approval from this Court, the briefing and hearing schedule on the cross-
3    motions for summary judgment shall be continued as follows:
4          October 30, 2020, opening briefs to be filed;
5          December 3, 2020, opposition briefs to be filed;
6          December 24, 2020, reply briefs to be filed;
7          January 26, 2021, oral hearing.
8          It is so STIPULATED
9    Dated: June 30, 2020                                  Respectfully submitted,
10                                                         XAVIER BECERRA
                                                           Attorney General of California
11                                                         MARK R. BECKINGTON
                                                           Supervising Deputy Attorney General
12
13
                                                           /s/ Jonathan M. Eisenberg
14                                                         ____________________________________
                                                           JONATHAN M. EISENBERG
15                                                         Deputy Attorney General
                                                           Attorneys for Defendants California
16                                                         Occupational Safety and Health Standards
                                                           Board; David Thomas; Chris Laszcz-Davis;
17                                                         Laura Stock; Barbara Burgel; David
                                                           Harrison; Nola Kennedy; California
18                                                         Governor’s Office of Emergency Services;
                                                           Mark Ghilarducci
19
20   Dated: June 30, 2020                                  GIBSON, DUNN & CRUTCHER LLP
21
22                                                         /s/ Joshua K. Dick (permission given to JME)
                                                           ____________________________________
23                                                         JOSHUA K. DICK
                                                           Attorneys for Plaintiff Western States
24                                                         Petroleum Association
25
26
27
28
                                                    4                       Stipulation Re: Case Schedule
     Case 2:19-cv-01270-JAM-DB Document 27 Filed 07/02/20 Page 5 of 7

1    Dated: June 30, 2020                    GILBERT & SACKMAN
2
3                                            /s/ Michael D. Weiner (permission given to
                                             JME)
4                                            ____________________________________
                                             MICHAEL D. WEINER
5                                            Attorneys for Intervenor United Steel, Paper
                                             and Forestry, Rubber, Manufacturing,
6                                            Energy, Allied Industrial, and Service
                                             Workers International Union, AFL-CIO,
7                                            CLC
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         5                    Stipulation Re: Case Schedule
      Case 2:19-cv-01270-JAM-DB Document 27 Filed 07/02/20 Page 6 of 7

1    XAVIER BECERRA
     Attorney General of California
2    MARK R. BECKINGTON
     Supervising Deputy Attorney General
3    JONATHAN M. EISENBERG
     Deputy Attorney General
4    State Bar No. 184162
      300 South Spring Street, Suite 1702
5     Los Angeles, CA 90013
      Telephone: (213) 269-6246
6     Fax: (916) 731-2124
      E-mail: Jonathan.Eisenberg@doj.ca.gov
7    Attorneys for Defendants California Occupational Safety
     and Health Standards Board; David Thomas; Chris Laszcz-
8    Davis; Laura Stock; Barbara Burgel; David Harrison; Nola
     Kennedy; California Governor’s Office of Emergency
9    Services; Mark Ghilarduccit
10                         IN THE UNITED STATES DISTRICT COURT

11                       FOR THE EASTERN DISTRICT OF CALIFORNIA

12
13   WESTERN STATES PETROLEUM                           Case No. 19-cv-01270-JAM-DB
     ASSOCIATION, A CALIFORNIA NOT-FOR-
14   PROFIT CORPORATION,                           [PROPOSED] ORDER GRANTING
                                                   STIPULATION TO CONTINUE
15                                     Plaintiffs, BRIEFING AND HEARING SCHEDULE
                                                   ON CROSS-MOTIONS FOR SUMMARY
16                v.                               JUDGMENT
17 THE CALIFORNIA OCCUPATIONAL              Judge:                   Hon. John A. Mendez
     SAFETY AND HEALTH STANDARDS            Trial Date:              Not Set Yet
18   BOARD, TOGETHER WITH ITS MEMBERS,      Action Filed:            July 9, 2019
     DAVID THOMAS, CHRIS LASZCZ-DAVIS,
19   LAURA STOCK, BARBARA BURGEL,
     DAVID HARRISON, AND NOLA J.
20   KENNEDY, IN THEIR OFFICIAL CAPACITIES,
     AND THE CALIFORNIA GOVERNOR’S
21   OFFICE OF EMERGENCY SERVICES,
     TOGETHER WITH ITS DIRECTOR, MARK
22   GHILARDUCCI, IN HIS OFFICIAL CAPACITY,
23                                   Defendants.
24
     UNITED STEEL, PAPER AND
25 FORESTRY, RUBBER,
   MANUFACTURING, ENERGY, ALLIED
26 INDUSTRIAL AND SERVICE WORKERS
     INTERNATIONAL UNION,
27
                                      Intervenor.
28
                                                    1                 Proposed Order on Case Schedule
     Case 2:19-cv-01270-JAM-DB Document 27 Filed 07/02/20 Page 7 of 7

1         The Court has received, read, and considered the stipulation to continue part of the case
2    schedule submitted by and signed by counsel of record for Plaintiffs Western States Petroleum
3    Association; Defendants California Safety and Health Standards Board, David Thomas, Chris
4    Laszcz-Davis, Laura Stock, David Burgel, David Harrison, Nola Kennedy, California Office of
5    Emergency Services, and Mark Ghilarducci; and Intervenor United Steel, Paper and Forestry,
6    Rubber, Manufacturing, Energy, Allied Industrial, and Service Workers International Union,
7    AFL-CIO, CLC.
8         For good cause shown, the Court continues the briefing and hearing schedule for the cross-
9    motions for summary judgment as follows:
10        October 30, 2020, cross-motions for summary judgment to be filed;
11        December 3, 2020, opposition briefs to be filed;
12        December 24, 2020, reply briefs to be filed;
13        January 26, 2021 at 1:30 p.m. oral hearing.
14        It is so ORDERED.
15
16   Dated: July 1, 2020                                 /s/ John A. Mendez______
                                                         U.S. District Court Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2                   Proposed Order on Case Schedule
